DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The terms “ipsilateral points” or simply “ipsilateral”, “first line”, “second line”, “third line”, and “posterior surface of the iris” (or derivatives thereof such as “posterior edge of the iris”) are found in the amended claims but do not exist in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  The terminal “and” of the last line of the claim is extraneous and should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 13-17 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In specific the claims contain the following issues:
Claim 13-17 and 38-41 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without information as to what points to select/how to properly place the line from which the angle is drawn to the reference plane (e.g. the “a first line connecting at least two points located between an anterior ciliary body surface and a posterior ciliary body surface” in claim 1 and the “a first line connecting at least two ipsilateral points on the iris located between an anterior surface of the iris and a posterior surface of the iris” in claim 39), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
As these two grounds of 112(a) rejection are closely interrelated they will be explained together as follows:

Regarding claim 13, the claim recites the limitation “a first line connecting at least two points located between an anterior ciliary body surface and a posterior ciliary body surface” which is not adequately described in the specification. First and foremost the terms about the ciliary body surfaces (or actually the related term “edges”) in question only appear in one section of the specification, 
The same statements can be made, ceteris paribus about the first line in claim 39 (or for that matter the third line in claim 38, though this is addressed separately below) only the case for support is even more lacking because there is simply no mention of the posterior surface of the iris (or posterior edge) in the specification and the only mention of the anterior surface is in summary form at [0011] and refers to the landmarks used to determine the frontal plane/reference plane that is, in the vernacular of the claims, the second line not the first/third. 

Therefore and for the foregoing reasons the examiner holds that the claims contain subject matter where essential details have been omitted from the specification and moreover at least lack adequate written description for the cited limitations found in independent claims 13 and 39 and therefore that all of claims 13-17 and 38-41 are rejectable under this title, at least by virtue of dependency. 
Lastly, the examiner notes that having inventor Fedor present in the previously held interview was instrumental in progressing the case forward and therefore that it may compact prosecution to state in layman’s terms that the above issued grounds of rejection does not imply or attempt to debate that the applicant has invented a particular method of determining a new and useful angle in the eye, and the examiner presumes the applicant is in possession of many documents detailing which points can be used to form lines whose angles are of particular importance and documents showing how this was tested/how they arrived at such determinations and documents describing how these angles can be used; however, the examiner notes that nothing about how to select the points for these lines has been claimed nor included in the specification, nor why to do so. As such, the examiner remarks that what the rejection does attempt to confer is that while one of ordinary skill in the art could certainly pick two points and measure an angle (e.g. at random), they would not arrive at what the applicant actually invented (or anything useful, in most instances) except by happenstance because the claims and specification do not guide them to select anything in particular or generate a particular angle.

Regarding separately claim 17, the claim now recites that “the first line is located on an axis of the ciliary body” which is not found in the originally filed disclosure. Notably the first line is the line that intersects the reference frontal plane at an angle. However, the only lines which the applicant draws that intersect the ciliary body at its apex are reference frontal planes not first lines. See e.g. Fig. 4 and note that the line passing through the apices are horizontal and are reference frontal planes and that the line that crosses this line is therefore the first line and does so at a point other than the apex. Moreover this is not merely how it is depicted, but each instance wherein the applicant refers to the apex of the ciliary body is in the context of determining a landmark for reference plane identification and there is no reference that the examiner found for using this for the first line in any way. As such and given that this limitation was added by amendment the claim appears to contain new matter. For compact prosecution purposes the examiner notes that there is a related 112(b) issued below which should be addressed concurrently as these appear to be opposite sides of the same coin.
Regarding separately claim 38, the examiner notes that no section of the specification nor any figure etc. in any way speaks to using three lines together or otherwise speaks to using a third line with the same second/reference line as was used for the first line. Indeed if one looks to the example of Fig. 4 the “third line” does not connect to the second and the angle measured in this instance is between the third line and a different line that is not the second line at all. Rather it connects to a separate ‘fourth line’ or otherwise a different reference line/frontal plane then the first line. As such and given that this limitation was added by amendment, the claims contain new matter not described in the originally filed disclosure.
Regarding separately claims 38-39, the examiner notes that the originally filed disclosure does not set forth in any section, using any terminology, nor in any depiction that the third line of claim 38 or first line of claim 39 should use “ipsilateral points”. Notably as this has the ordinary meaning of “on the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 13 and 39, the claims recite the term “the reference frontal plane” in lines 4. There is insufficient antecedent basis for this limitation in the claim. Claims 14-17, 38, and 40-41 are each similarly affected, at least by virtue of dependency.
Regarding claim 17, the claim states “wherein the first line is located on an axis of the ciliary body, wherein the axis of the ciliary body passes through the apex of the ciliary body and between the anterior ciliary body surface and the posterior ciliary body surface” which is prima facie confusing terminology. If given the ordinary meaning to a line being “located on an axis” this would mean that the line is or is coextensive with the axis itself. This feature is rejectable under 112(a) because that is both not found in and also contrary to the applicant’s disclosure; however, given the later iteration of 
Regarding the use of the term “ipsilateral” in claims 38-39 the examiner notes that this is prima facie indefinite because there is no claimed “same side of a midline” for these points to be on which renders the claim indefinite. If the applicant meant for this to be judged from an anterior-posterior perspective (e.g. ‘both points being on the anterior surface of the iris’ or ‘both points being on the posterior surface of the iris’) then this is contrary to the ordinary meaning of the term and to the term “lateral” in general and is separately rejectable in the manner set forth in Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) because while the applicant has the right to be their own lexicographer they must clearly define the terms. Alternatively it occurs to the examiner that the applicant may mean to imply that an optical axis of the eye serves as a “midline” for a two dimensional image taken through a midpoint of the eye (e.g. see Fig. 4, presume this orientation and perspective, then the optical axis would divide the eye into two “lateral” sides) then the examiner notes that such limitations cannot be read into the claims from the figures and that the claims would remain indefinite because the claims are not limited to two dimensional images nor a particular perspective nor a particular orientation. For examination purposes the points will be considered ipsilateral if they are on the same side of at least one thing. Claims 40-41 are similarly affected, at least by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “detect an image”, “identifying a reference frontal plane”, and “determining an angle [between the frontal plane and a line]”. This judicial exception is not integrated into a practical application because 1) the entire method and specifically the determination is entire mental/theoretical and involves no physical transformation nor any substantial transformation of anything, 2) the relevant limitations fall under documented abstract ideas as described in MPEP 2106.04(a) both examples “1)” and “3)” thereof, 3) there are no steps after the determination of the angle so there is a prima facie case that this is not put to any use whatsoever, 4) because no specific machine or structure, or even a generic machine or structure is utilized in the process, 5) the process could be done entirely within one’s head or on paper and is even intended to be done in such a manner as determined by speaking with Inventor Fedor on 05/21/2020 who notes that this could be done on a printout of the image, and 6) neither the preamble nor even the entire specification describes further steps/a utility/a purpose/a further use of the determination for this embodiment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
The only step that is not entirely and utterly abstract and prima facie merely falls within the preview of MPEP 2106.04(a) both examples “1)” and “3)” is merely a data gathering step. Specifically the step of “detecting at least one image” is still merely an abstraction because it does not involve any apparatus. Moreover and in regards to dependent claim 16 this is still not requiring any apparatus to be used to gather data, just that the data (e.g. which may have been previously acquired) be of a certain 
With that established the examiner believes that the mere identification of a line and angle is prima facie abstract under MPEP 2106.04(a) both examples “1)” and “3)” but can further explain that with regards to “1)” of MPEP 2106.04(a) one can view both these limitations as a mere mathematical concept, specifically geometry, though even if read exceedingly generously they could be considered at best to be a mathematical calculation (a calculation of an angle) which is still merely an abstraction ineligible for patentability under this title. With regards to “3)” MPEP 2106.04(a) the examiner notes that this can equally be seen as a mere observation.  One does not need to do more than look at the image and see where the points are and what angle occurs between them. If read generously this could involve judgment or evaluation, but these would still fail to render the claims eligible under this title.

Claim 16 has been specifically addressed above and claims 14-15, 17, and 40-41 do not add any further steps and do not require any structures therefore these do not affect the foregoing statements and are rejectable for the same reason as the parent claims 13 and 39. Regarding claim 38 this is also rejectable because it only adds the same step found in claim 39 and this is still the mere determination of an angle which possesses all of the same issues documented above. Therefore all pending claims are rejectable under this title. 

Claims 13-17 and 38-41 are also rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  In this instance the examiner notes that the claims, and specification, do not assert a utility for the specific embodiment of the claims. For compact prosecution purposes the examiner notes that this is not true of the disclosure as a whole since other embodiments, whose claims have been cancelled due to restriction, do have specified utilities. However, in regards to the embodiment claimed in claims 13 and 39 and the dependents thereof there is neither any claimed nor disclosed further use of the angle, no unclaimed yet clearly relevant steps which could add by context a meaningful utility, nor any clear disclosure of how the determined angle could be used by other methods to some specific meaningful end. To compact prosecution the examiner notes that the applicant has made some generic statements that can be paraphrased as “having more data is always advantageous” and “any data may have uses”, but this does not equate to the disclosure of a particular meaningful advantage or particular utility for the determined angle. For example [0012] generically remarks:
“newly identified landmarks and quantifiable parameters may be used to improve the characterization of the anterior segment in order to better predict the position and movement of the IOL and to better understand the mechanisms of eye diseases, such as glaucoma. In addition, the improved method for analyzing the imaging of the anterior segment of the eye allows for improvements in the refractive outcomes of cataract surgery and other clinical procedures, such as lens replacement surgery and the development of better accommodating IOLs”
Proceeding with the knowledge that selecting the IOL is part of a non-elected embodiment, even if we assume that the angle is a “newly identified quantifiable parameter” and ignore that this “may be” used it would still be clear that no section of the disclosure follows this up to show how the determination of the angle can be used to do anything at all, much less how it would be applied to show 
Other similarly generic statement exist in the specification but just as in the foregoing citation none even mention using any determined angle, much less use the angle to any particular ends, further still none clarify that this would be the angle of the claims in question since they don’t use an angle in the first place. Therefore and for such reasons the examiner holds that one of ordinary skill in the art would not be appraised that the method has utility based on the disclosure nor is the examiner aware of any clear utility for the determined angles that would be prima facie apparent based on common knowledge in the field and thus the examiner concludes that claims 13-17 and 38-41 lack patentable utility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Anterior segment changes during accommodation in eyes with a monofocal intraocular lens: High-frequency ultrasound study” by Marchini et al (hereafter Marchini).

Regarding claim 13, Marchini teaches: 13. A method of analyzing at least one image of an eye, the method comprising:
detecting at least one image of the anterior segment of the eye (see Marchini’s “Ultrasound Biomicroscopy” section on pages 950-951 which details that images of the eye are detected/gathered using UBM);
identifying a location of the reference frontal plane of the eye using a plurality of points of one or more structures on the anterior segment of the eye; determining an angle of the ciliary body of the eye located between the identified location on the reference frontal plane and a first line connecting at least two points located between an anterior ciliary body surface and a posterior ciliary body surface (as best understood and regarding both of these together, see Marchini’s “Measured Parameters” section on pages 951-953 and note in particular the use of a iris-ciliary process angle (hereafter ICPA) which can be seen in Fig. 1 and 2D of which Fig. 1 is exemplary; moreover and to clarify the record fully the examiner notes that Marchini states that “The iris–ciliary process angle, measured from the apex of the sulcus recess, was formed by the lines that corresponded to the posterior surface of the iris and the anterior surface of the ciliary process” moreover and in accordance with the new limitations the examiner notes that this top line of the ICPA is a reference plane in accordance with the limitations of claim 14 because it is determined by the SSD so as to be a line connecting two contralateral points of both the IPE and CB because the sulcus recess is the point of connection between the posterior surface of the iris (i.e. where the epithelium is pigmented) and the anterior surface of the ciliary process thoroughly establishing that this is both a reference plane and also exactly the sort of plane used by the applicant. Likewise the sulcus forms the apex of the angle and one point of the line to a point that is specifically on the anterior surface of the ciliary process as stated in the above citation and as prefaced by the fact that the lower line segment terminates at this point which is also the origin of the CRD per se, noting the yellow line. As such the same citation, and in particular the same figure and excerpt clearly teaches the newly claimed wording) and.

Regarding claim 14, Marchini teaches: 14. The method of claim 13, wherein the identified location of the reference frontal plane is a second line connecting two contralateral points on one of the structures selected from the group consisting of: the scleral spur, the iris pigment epithelium, or the ciliary body (as noted above in regards to claim 13 the SSD is used as the reference line for the ICPA and this is a line that connects two contralateral points at the sulcus recess which therefore exist in the of both the IPE and CB because the sulcus recess is the point of connection between the posterior surface of the iris (i.e. where the epithelium is pigmented) and the anterior surface of the ciliary process).

identified location of the reference frontal plane is perpendicular to the anterior-posterior axis of the eye (see Fig. 1 which graphically depicts as much or note that the SSD is by inherency such a plane).

Regarding claim 16, Marchini teaches: 16. The method of claim 14, wherein the at least one image of the anterior segment of the eye is generated using ultrasound biomicroscopy (UBM) or optical coherence tomography (OCT) (see either Marchini’s Abstract on page 949 or the Examination Techniques subsection of the Ultrasound Biomicroscopy section on page 950 both of which rather clearly set forth that two UBM devices were used to perform the method).

Regarding claim 17, Marchini teaches: 17. The method of claim 14, wherein the first line is located on an axis of the ciliary body, wherein the axis of the ciliary body passes through the apex of the ciliary body and between the anterior ciliary body surface and the posterior ciliary body surface (as best understood this is merely a limitation that the first line passes through the axis of the claims. Since the axis of the claim is parallel to the SSD and since the ICPA has a non-zero angle this is inherent taught by Marchini e.g. as depicted in Figs. 1 a 2D). 

Regarding claim 38, Marchini teaches: 38. The method of claim 14, wherein the method further comprises determining an angle of the iris of the eye located between the identified location on the reference frontal plane and a third line connecting at least two ipsilateral points on the iris located between an anterior surface of the iris and a posterior surface of the iris on the image of the anterior segment (as best understood since the same reference plane/second line must be used for both the first and second lines the only way that the two lines could realistically coincide with the second/reference line in any meaningful way is the first and third line were entirely or at least in part coextensive. Therefore it is worth noting that while Marchini depicts line segments in Figs. 1 and 2D that the line itself would extend beyond the nexus where they conjoin and that the iris has thickness therefore at least one additional point (e.g. close to the nexus) would lie along the iris as well and would be fully and mathematically described by the ICPA since this line would be 180 – ICPA so as to be implicitly and necessarily taught).

Regarding claim 39, Marchini teaches: 39. A method of analyzing at least one image of an eye, the method comprising:
detecting the at least one image of the anterior segment of the eye (see Marchini’s “Ultrasound Biomicroscopy” section on pages 950-951 which details that images of the eye are detected/gathered using UBM);
identifying a location of the reference frontal plane of the eye using a plurality of points of one or more structures of the eye; determining an angle of the iris of the eye located between the identified location on the reference frontal plane and a first line connecting at least two ipsilateral points on the iris located between an anterior surface of the iris and a posterior surface of the iris on the image of the anterior segment (as best understood and regarding both of these together the examiner notes that Marchini teaches this in multiple distinct ways. First and applicable only to claim 39 and not to the dependents thereof, one could simple flip which line was being called the reference line and which was being called the first line and then proceed to look at Marchini in exactly the same way as was done in regards to claim 1; i.e. see Marchini’s “Measured Parameters” section on pages 951-953 and note in particular the use of a iris-ciliary process angle (hereafter ICPA) which can be seen in Fig. 1 and 2D of which Fig. 1 is exemplary; moreover and to clarify the record fully the examiner notes that Marchini states that “The iris–ciliary process angle, measured from the apex of the sulcus recess, was formed by the lines that corresponded to the posterior surface of the iris and the anterior surface of the ciliary process” moreover and in accordance with the new limitations the examiner notes that this top line of the ICPA is a first line determined by the SSD and the second/reference line is one connecting the sulcus and a point that is on the anterior surface of the ciliary process. Alternatively and still applicable to the dependent claims one could call the SSD of the ICPA both the first and second lines. After all the claims do not state that they are separate or that the angle is non-zero and the claims or even the specification gives no indication as to what should be chosen as landmarks for either line so there is nothing preventing the examiner/one of ordinary skill in the art from choosing the lines to be defined by the same points and therefore to have an angle that is inherently and implicitly 0 degrees. As a third alternative the examiner also notes that a line segment for the ICPA may be shown but that the lines themselves would extend infinitely along these directions (as is the definition of a line) and that the iris itself has a thickness thus the first line would extend on either side of the SSD and would contain multiple points (e.g. close together) that lie within the iris and in this instance there is no need to “implicitly” measure an inverse (i.e. 180 – X) angle because the relationship is not confounded by a third line and the ICPA itself would define the angle of such a line).

Regarding claim 40, Marchini teaches: 40. The method of claim 39, wherein the identified location of the reference frontal plane is a second line connecting two contralateral points on one of the structures selected from the group consisting of: the scleral spur, the iris pigment epithelium, or the ciliary body (as noted above in regards to claim 13 the SSD is used as the reference line for the ICPA and this is a line that connects two contralateral points at the sulcus recess which therefore exist in the of both the IPE and CB because the sulcus recess is the point of connection between the posterior surface of the iris (i.e. where the epithelium is pigmented) and the anterior surface of the ciliary process and where in at least the latter two interpretations of Marchini’s teachings given above in regards to claim 39 this is an appropriate plane to consider to be the second line).

Regarding claim 41, Marchini teaches: 41. The method of claim 39, wherein the identified location of the reference frontal plane is perpendicular to the anterior-posterior axis of the eye (see Fig. 1 which graphically depicts as much or note that the SSD is by inherency such a plane and where in at least the latter two interpretations of Marchini’s teachings given above in regards to claim 39 this is an appropriate plane to consider to be the second line).

Response to Arguments
Applicant’s arguments, see page 9-10, filed 06/09/2020, with respect to the previously issued objections to the specification and the 112(a) and 112(b) rejections have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn. 
However, the examiner notes that the amendment to the claims has propagated new objections to the specification, 112(a) rejections, and 112(b) rejections as iterated above; where these new grounds of rejection are necessitated by the amendment to the claims.

Applicant's arguments filed 06/09/2020 06/09/2020, with respect to the rejection(s) of claim(s) 13-17 and 38-41 under 35 USC 102 featuring the prior art of Marchini have been fully considered but they are not persuasive. With each argument being responded to in the order presented as follows:

On page 10 the applicant opines that the reference frontal plane is a known term and that it corresponds to any plane which is either defined by contralateral points or is otherwise perpendicular to the anterior-posterior axis of the eye and then in the very next paragraphs proceeds to opine in 
The applicant then concludes that because Marchini does not teach the reference frontal plane that they do not teach the contents of claim 13 or its dependents and that new claims 38-41 are similarly patentable; however, the examiner disagrees with this argument for patentability by dependency and similarity for the same reason they disagree with the primary argument as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Anatomy of the Angle by Alward et al.; Anatomy of Ciliary Body, Ciliary Processes, Anterior Chamber Angle and Collector Vessels by Borges-Giampani et al.; and Exploring the Occurrence Mechanisms of Acute Primary Angle Closure by Comparative Analysis of Ultrasound Biomicroscopic Data of the Attack and Fellow Eyes by Wang et al. are each referenced by the examiner for the same and singular purpose of clearing up any misconceptions about terminology or scope or meaning of terms. For instance, the applicant and/or their attorney is of the opinion that the iris does not form a reference frontal plane and that the SSD is neither a reference frontal plane nor a point on the CB nor IPE. All of these are incorrect and fly in the face of the core physiology of the eye. For example the sulcus referred to by the SSD is the conjunction of the lower surface of the iris and the upper surface of the ciliary body. This is simply a fact. It is also simply a fact that the lower surface of the iris is the pigmented epithelium. As such any measurement made from sulcus to sulcus is a contralateral measurement made on the CB and the IPE and is a reference frontal plane even as the applicant wishes it to be read and even in the applicant’s most narrow claim. Instead of simply referring to the same art or simply debating the point the examiner has included these documents as evidence. They need not be prior to the publication of the application since they are not used as the basis for any rejection or to evidence that anything was known at any particular point in time but at least Borges-Giampani is anyways. Having evidenced there position the examiner hopes that the rejection will now be as clear to the applicant and their representative as it is to the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793